By the Court,
Hawley, J.:
This appeal is from an order of the district court granting a new trial. At the time the order was made the court did not have before it an agreed, allowed, or certified statement on motion for a new trial, as required by Section 1258, Compiled Laws, p. 347.
On the day this appeal was set for hearing respondent’s attorneys moved this Court for leave to add to the statement a certificate of the judge allowing' the statement, made *67after the new trial was granted and after the transcript on appeal had been filed in this Court. It was field in Caples v. Central Pacific R. R. Co., 6 Nev. 272, that such a practice was not permissible.
Tfiis Court having acquired jurisdiction of tfie case, tfie court below fiad no authority, while tfie appeal was pending, to give sucfi certificate.
Tfie order granting a new trial is reversed.